Citation Nr: 1030356	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
foot/great toe disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1942 to November 
1945.

This matter arises before the Board of Veterans' Appeals (Board) 
from July 2006 and December 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.

In May 2010, the Veteran and his daughter testified at a Travel 
Board hearing in front of the undersigned Veterans Law Judge.  
The Veteran and his daughter also testified at a formal RO 
hearing in August 2008.  The transcripts of these hearings have 
been reviewed and are associated with the claims file.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.	In its July 2006 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss because there was no evidence of in-service 
occurrence.  The Veteran did not appeal this decision, and it 
became final.

2.	Evidence received subsequent to the July 2006 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim.

3.   The competent evidence of record shows that the Veteran's 
bilateral hearing loss is related to his exposure to acoustic 
trauma during active military service.

4.	In its April 2002 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for tinnitus, a 
low back disorder, and a bilateral knee disorder because there 
was no evidence the Veteran incurred these disabilities in 
service.  The Veteran did not appeal these decisions, and they 
became final.

5.	Evidence received subsequent to the April 2002 rating decision 
relates to an unestablished fact necessary to substantiate the 
claims.

6.   The competent evidence of record shows that the Veteran's 
tinnitus is related to his exposure to acoustic trauma during 
active military service. 

7.  The competent evidence of record shows that the Veteran's 
bilateral knee disorder is related to his period of active 
military service.

8.  In its April 2005 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a left 
foot/great toe disorder because there was no evidence the 
Veteran was currently diagnosed with a left foot or great toe 
disability.  The Veteran did not appeal this decision, and it 
became final.

9.	Evidence received subsequent to the April 2005 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.	The July 2006 rating decision is final.  38 U.S.C. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2005).  

2.	New and material evidence has been submitted, and the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009). 

3.   Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009). 

4.	The April 2002 rating decision is final.  38 U.S.C. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2000).  

5.	New and material evidence has been submitted, and the claim of 
entitlement to service connection for tinnitus is reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009). 

6.   Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2009). 

7.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for a low back disorder 
is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009).   

8.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for a bilateral knee 
disorder is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009). 

9.   A bilateral knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009). 

10.  The Board's April 2005 decision is final.  38 U.S.C. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2001).  

11.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a left 
foot/great toe disorder is not reopened.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.156, 3.159, 20.1100 (2009). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.  §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice").  VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In October 2004, February 2006, March 2006, May 2006, June 2007, 
and October 2008 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to service 
connection for his claimed disorders.  The RO also described the 
types of evidence that the Veteran should submit in support of 
his claims and explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claims.  The VCAA notice letters also addressed the 
elements of degree of disability and effective date.  

In particular regard to additional notice requirements relevant 
to the Veteran's request to reopen his claims, the Board notes 
that the RO explained in the June 2007 and October 2008 VCAA 
notice letters that the Veteran's claims were previously denied, 
he was notified of the decisions, and the decisions had become 
final.  The RO also explained that VA needed new and material 
evidence in order to reopen the Veteran's claims and defined new 
and material evidence as evidence submitted to VA for the first 
time that pertained to the reason the claims were previously 
denied and raised a reasonable possibility of substantiating the 
claims.  The RO further explained that the Veteran's claim for a 
left foot/toe disability was previously denied because the 
evidence of record did not show a current toe disability, his 
claim for hearing loss was previously denied because his hearing 
was normal at separation, and his claim for tinnitus was 
previously denied because his service treatment records did not 
contain any complaints, abnormal findings, or diagnoses of 
tinnitus.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board observes that the RO did not explain to the Veteran the 
reasons that his claimed bilateral knee disorder and low back 
disorder were originally denied.  However, since these claims are 
being reopened, any potential error in Kent notice is rendered 
moot.               

The Board further notes that the Veteran was provided with a copy 
of the July 2006 and December 2007 rating decisions, the December 
2007 and February 2009 statements of the case, and the September 
2008, February 2009, and December 2009 supplemental statements of 
the case, which cumulatively included a discussion of the facts 
of the claims, notification of the bases of the decisions, and a 
summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the Board notes that 
available service treatment records and post-service treatment 
records identified as relevant to the Veteran's claims are 
associated with the claims folder to the extent possible.  
Although VA is not required to provide a compensation and pension 
examination or medical opinion in a claim to reopen a previously 
denied claim unless and until new and material evidence has been 
presented, the Veteran was provided medical examinations for his 
hearing loss and tinnitus disabilities in October 2005 and July 
2007.  To that end, when VA undertakes to obtain a VA opinion, it 
must ensure that the opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate, as 
they were predicated on a full reading of the medical records in 
the Veteran's claims file.  The examiners reviewed the Veteran's 
subjective complaints about his disabilities and the objective 
findings needed to determine their etiology and onset.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

New and Material Evidence

The Veteran's current claims involve entitlement to service 
connection for bilateral hearing loss, tinnitus, a low back 
disorder, a bilateral knee disorder, and a left foot/great toe 
disorder.  By way of background, the RO most recently denied the 
Veteran service connection for bilateral hearing loss in July 
2006 and for tinnitus, a low back disorder, and a bilateral knee 
disorder in an April 2002 rating decision, finding that there was 
no nexus between the Veteran's claimed disabilities and his 
period of active military service.  The Board denied the 
Veteran's left foot/great toe claim in April 2005 because the 
Veteran was not currently diagnosed with a left foot or toe 
disability.  The Veteran did not appeal these decisions, and they 
became final.

The Veteran filed applications to reopen his claim of entitlement 
to service connection for tinnitus in September 2004; for his 
bilateral knee, low back, and bilateral hearing loss disabilities 
in January 2006; and the RO inferred a claim for a left foot/toe 
disability in January 2006.  The RO reopened all claims except 
for the left foot/toe disability claim in a December 2009 
supplemental statement of the case.  The Board acknowledges that 
the RO found that new and material evidence had been received in 
order to reopen those claims; however, the Board is required to 
consider the issue of finality prior to any consideration on the 
merits.  See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995).  As such, the issues have 
been characterized as shown on the first page of this decision.

As a preliminary matter, the Board notes that the Veteran's 
current claims are based upon the same disabilities as previously 
denied claims.  The decisions denying those claims have all 
become final.  Thus, it is appropriate for the Board to consider 
the claims as requests to reopen the previously denied claims.  
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening an appellant's 
claim, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its July 2006 rating decision, denied 
service connection for bilateral hearing loss because there was 
no evidence that the disability was incurred in-service.  Since 
the Veteran did not appeal at that time, the decision became 
final.  The evidence of record at the time of the July 2006 
rating decision included the Veteran's service treatment records, 
an October 2005 compensation and pension examination, VA 
treatment records, a newspaper article titled "Hearing Loss Is a 
Growing Problem for Veterans," and the Veteran's own statements.  
Since the July 2006 rating decision, the Veteran submitted or the 
RO obtained additional VA treatment records, a July 2007 
compensation and pension examination, additional statements from 
the Veteran, and the May 2010 hearing transcript.  The Veteran's 
request to reopen his claim is evaluated based on this new 
evidence.  

The Board notes that not all of the evidence submitted after the 
July 2006 rating decision was available at the time of the RO's 
decision.  More specifically, the Veteran presented additional 
testimony regarding his noise exposure in service and a VA doctor 
provided an opinion linking his current hearing loss disability 
to his period of active military service.  Thus, the new evidence 
shows that the Veteran currently has a bilateral hearing loss 
disability that reasonably could have been incurred in service.  
Therefore, the Board finds that this evidence is both new and 
material in that it has not been submitted before and raises a 
reasonable possibility of substantiating the claim.  Thus, the 
Board will decide the Veteran's claim on the merits.

The RO last denied the Veteran's claims for a bilateral knee 
disorder, a low back disorder, and tinnitus in an April 2002 
rating decision because there was no evidence that the Veteran 
incurred these disabilities in service.  The Veteran did not 
appeal the rating decision, and it became final.  The evidence of 
record at the time of the April 2002 rating decision included the 
Veteran's service treatment records, VA treatment records, and 
the Veteran's statements.  Since the April 2002 rating decision, 
the Veteran submitted or the RO obtained additional VA treatment 
records, October 2005 and July 2007 audiological compensation and 
pension examinations, additional statements from the Veteran, and 
the August 2008 and May 2010 hearing transcripts.  The Veteran's 
request to reopen his claims is evaluated based on this new 
evidence.  

The Board notes that not all of the evidence submitted after the 
April 2002 rating decision was available at the time of the RO's 
decision.  More specifically, the Veteran presented additional 
testimony regarding his noise exposure in service and the work he 
did as a longshoreman in the military.  Additionally, a VA doctor 
provided opinions linking his current tinnitus, low back pain, 
and bilateral knee disability to his period of active military 
service.  Thus, the new evidence shows that the Veteran currently 
has tinnitus and bilateral knee arthritis that reasonably could 
have been incurred in service.  It also indicates that the 
Veteran may have a low back disorder that reasonably could have 
been incurred in service.  Therefore, the Board finds that this 
evidence is both new and material in that it has not been 
submitted before and raises a reasonable possibility of 
substantiating the claims.  Thus, the Board will reopen all three 
claims and decide the Veteran's claims of entitlement to service 
connection for tinnitus and bilateral knee arthritis on the 
merits.  As mentioned previously, the Veteran's claim of 
entitlement to service connection for a low back disorder will be 
discussed in the remand portion of this decision.

Finally, the Board denied the Veteran's claim for a left foot/toe 
disability in an April 2005 decision because there was no 
evidence that the Veteran had a currently diagnosed disability.  
The Veteran did not appeal the decision, and it became final.  
The evidence of record at the time of the April 2005 decision 
included the Veteran's service treatment records, VA treatment 
records, and his own statements.  Since the April 2005 rating 
decision, the Veteran submitted or the RO obtained additional VA 
treatment records, additional statements from the Veteran, and 
the August 2008 and May 2010 hearing transcripts.  The Veteran's 
request to reopen his claim is evaluated based on this new 
evidence.  

The Board notes that all of the evidence submitted after the 
April 2005 decision was available at the time of the Board's 
decision.  More specifically, the Veteran presented additional 
testimony regarding how he injured his foot in service, but the 
Board had already considered this evidence.  Additionally, the 
Veteran did not submit any treatment records indicating that he 
had a current left foot or great toe disability.  Therefore, the 
Board finds that the factual and legal status of the claim is 
essentially the same as it was in 2005.  There is a complete lack 
of medical evidence to indicate that the Veteran is diagnosed 
with a left foot or great toe disability.  Where, as here, the 
determinative issue is one of medical diagnosis or causation, 
competent medical evidence is required.  Lay assertions of 
medical causation are insufficient to reopen a claim under 38 
U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
There was no evidence of a diagnosed disability in 2005, and 
there remains a lack of such evidence today.  Accordingly, the 
Board finds that the evidence received subsequent to April 2005 
is not new and material and does not serve to reopen the claim 
for service connection for a left foot/great toe disorder.  




Service Connection

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss, tinnitus, and a bilateral knee 
disorder.  He asserts that he was exposed to acoustic trauma in 
the form of loading ammunition for gunners, shooting rifles, and 
using a jackhammer, all without any hearing protection, during 
his period of service in New Guinea.  He also claims that his 
bilateral knee disability is the result of loading and unloading 
heavy equipment from ships as a longshoreman during his period of 
active military service.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Where a veteran served continuously for ninety (90) days or more 
during a period of war or after December 31, 1946, and manifests 
certain chronic diseases, such as sensorineural hearing loss, to 
a degree of ten percent or more within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009). VA regulations, 
however, do not preclude service connection for a hearing loss 
that first met VA's definition of disability after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, 
where a current disability due to hearing loss is present, 
service connection can be granted for a hearing loss disability 
where the veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Initially, the Board finds that the Veteran's testimony regarding 
his exposure to acoustic trauma and duties requiring lifting 
heavy objects during service is credible.  As such, the Board 
finds that these in-service occurrences relate to the Veteran's 
currently diagnosed disabilities and accepts them as proof of 
injuries in service.  In this regard, the Board also observes 
that the Veteran's 1945 separation examination showing 15/15 
hearing bilaterally was based on a whisper test without specific 
audiometric findings and that the Veteran's musculoskeletal 
system was found clinically normal.

On that note, the medical evidence of record clearly shows the 
Veteran currently suffers from a bilateral hearing impairment as 
defined by VA regulations.  See 38 C.F.R. § 3.385 (2009).  
Indeed, the Veteran exhibited pure tone thresholds in decibels 
(dB) of 40 dB at 500 Hertz (Hz), 60 dB at 1000 Hz, 70 dB at 2000 
Hz, 70 dB at 3000 Hz, and 75 dB at 4000 Hz for the right ear and 
45 dB at 500 Hz, 65 dB at 1000 Hz, 70 dB at 2000 Hz, 70 dB at 
3000 Hz, and 75 dB at 4000 Hz for the left ear with speech 
recognition scores of 60 percent for the right ear and 52 percent 
for the left ear at the July 2007 VA audiological examination.  
The Board notes, however, that the October 2005 audiological 
examiner simply noted that hearing was within normal limits from 
250 to 8000 Hz.  

The July 2007 audiologist reviewed the claims file and provided 
her opinion regarding the etiology of the Veteran's hearing loss 
disability.  She noted that the Veteran's hearing was 20/20 upon 
his induction into the military and 15/15 upon discharge.  The 
audiologist also remarked that the Veteran had reported gradual 
decrease in hearing over the past 30 years in 1997.  At the 
examination, the Veteran reported that he loaded and unloaded 
ships without hearing protection, denied significant nonmilitary 
noise exposure, and that he worked as a painter after his 
discharge from military service.  The Veteran also reported an 
intermittent ringing sound in both years with an onset over the 
past 20 to 30 ears.  After examining the Veteran, the examiner 
found that the Veteran's hearing loss and tinnitus are less 
likely than not caused by or related to military noise exposure 
because there was no hearing loss or tinnitus documented in 
service or within a reasonable time after discharge.  
Furthermore, the audiologist cited the Veteran's claim in 1997 
that he experienced gradual decrease in hearing acuity over the 
past 30 years and tinnitus for 20 to 30 years, which she said was 
significantly post service.   

The Veteran also received treatment for his hearing loss at the 
VA Outpatient Clinic in Mission Valley.  In May 2008, a staff 
physician saw the Veteran for a routine follow up examination.  
She noted that the Veteran had a hearing loss disability that 
made it difficult to understand the news report and that he had a 
history of operating a jackhammer.  After reviewing the Veteran's 
service medical records and current treatment records, the 
physician opined that it is at least as likely as not that the 
Veteran's hearing loss and tinnitus are related to his military 
duty based on the Veteran's heavy noise exposure with use of a 
jackhammer.  

Thus, the Board accepts the Veteran's testimony regarding in-
service noise exposure and the competent evidence of record 
establishes that the Veteran has a current bilateral hearing loss 
disability.  Furthermore, the board affords equal weight to both 
of the aforementioned medical opinions and finds that the 
preponderance of the evidence regarding a nexus between the 
Veteran's current hearing loss and tinnitus disabilities and his 
period of active military is in equipoise.  Under the provisions 
of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  Since such an approximate balance is 
present, service connection is warranted for hearing loss and 
tinnitus, and the Veteran's claims are granted. 

As for the Veteran's claim for a bilateral knee disability, the 
record indicates that he has been diagnosed with chronic 
osteoarthritis of the knees.  Additionally, the aforementioned 
May 2008 physician also provided a nexus opinion regarding the 
Veteran's knees.  She found that it was at least as likely as not 
that the Veteran's bilateral knee disability was related to the 
Veteran's military service due to his documented history of 
repetitive heavy load bearing and high impact injury as a truck 
driver and laborer.  Therefore, the Board finds that the 
preponderance of the evidence is not against the Veteran's claim, 
and service connection for a bilateral knee disability is 
warranted.  The Veteran's appeal is granted.

ORDER

1.  Entitlement to service connection for bilateral hearing loss 
is granted.

2.  Entitlement to service connection for tinnitus is granted.

3.  New and material evidence has been presented, and the claim 
of entitlement to service connection for a low back disorder is 
reopened.  To that extent, the appeal is granted.

4.  Entitlement to service connection for residuals of bilateral 
knee injuries is granted

5.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for a left foot/great 
toe disorder is not reopened.  The appeal is denied.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim of entitlement to 
service connection for a low back disorder.

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) contains 
competent lay or medical evidence of a current diagnosed 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during the applicable presumptive period if the 
Veteran has the required service to trigger the presumption; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The record reflects 
that the Veteran has been diagnosed with osteoarthritis and that 
a physician has linked his current back pain to his period of 
active military service.  However, it is unclear whether the 
Veteran's osteoarthritis diagnosis applies to just his knees or 
to his back as well.  The current references to low back pain 
alone are not sufficient to establish a currently diagnosed 
disability because pain in and of itself is not a disability.  
See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted).  Therefore, the Veteran 
should be afforded a compensation and pension examination in 
order to determine whether he has a currently diagnosed back 
disorder that is related to his period of active military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an appropriate 
examination to determine if the Veteran has a 
currently diagnosed back disability and, if 
he does, if it is related to his period of 
active military service.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should be 
conducted, and the examiner should review the 
results of any testing prior to completion of 
the report.

The examiner should specifically state what 
back disability, if any, the Veteran is 
diagnosed with and whether the Veteran's back 
disability is at least as likely as not 
(i.e., probability of 50 percent) 
etiologically related to the Veteran's active 
military service.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


